Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 1 of 14 PageID #: 367




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DEWOLFF, BOBERG & ASSOCIATES,                       §
INC.                                                §
                                                    §
       Plaintiff,                                   §
                                                    §        CIVIL ACTION NO. 4:20-CV-00556
                                                    §        Judge Mazzant
v.
                                                    §
JUSTIN PETHICK                                      §
                                                    §
       Defendant.                                   §



                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Justin Pethick’s Motion to Dismiss for Improper

Venue (Dkt. #20). Having considered the motion and the relevant pleadings, the Court finds that

Defendant’s motion should be GRANTED in part and DENIED in part.

                                         BACKGROUND

       This case arises from Defendant’s purported breach of contract and breach of fiduciary

duty stemming from the employment relationship between the parties. To better understand the

nature of this dispute, the Court sets forth the events leading up to this lawsuit.

       Plaintiff is a global management consulting company. Plaintiff assists its clients with

improving productivity, quality, service, and profitability. To facilitate its business, Plaintiff has

developed a database that contains all its confidential and proprietary information.             The

information contained in the database includes Plaintiff’s client and prospective client lists; non-

public information relating to Plaintiff’s clients’ businesses; Plaintiff’s proprietary process,

diagnostic, and training materials; Plaintiff’s intellectual property, including proprietary software;

and non-public data concerning Plaintiff’s analysis and operating approaches (“Trade Secrets”).
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 2 of 14 PageID #: 368




       A third-party vendor, Salesforce, maintains Plaintiff’s stored Trade Secrets. Only a small

number of Plaintiff’s employees have the password required to access the Trade Secrets.

Defendant’s job required him to have access to Plaintiff’s Trade Secrets. Additionally, Plaintiff

requires all employees to sign a non-disclosure agreement (“NDA”).

       Defendant accepted an offer of employment from Plaintiff in early October of 2018.

Plaintiff informed Defendant in its offer letter, sent on October 4, 2018, that Defendant would be

required to sign Plaintiff’s standard form of employee nondisclosure. Plaintiff signed the offer of

employment.

       Defendant executed the non-disclosure agreement (“NDA”) on October 5, 2018.

Defendant also executed an Employee Service and Non-Competition Agreement (“Employment

Agreement”) on October 5, 2018.

       Defendant resigned from his position in mid-May of 2020. Defendant had accepted a job

with and began working for The Powers Company (“Powers”)—a competitor of Plaintiff’s—

before resigning. Further, Plaintiff alleges that Defendant actively solicited Plaintiff’s clients and

prospective clients in violation of the NDA and Employment Agreement.

       Plaintiff sent Defendant a cease and desist letter and notice of potential legal action (the

“Cease and Desist”) on May 21, 2020. The Cease and Desist reminded Defendant of his

obligations under the NDA and Employment Agreement.                The Cease and Desist directed

Defendant to inter alia, cease and desist from soliciting Plaintiff’s clients and take a leave of

absence from Powers while Plaintiff conducted its investigation into Defendant’s activities;

warned Defendant that his failure to cease and desist such violations or other violations of the

NDA and Employment Agreement would result in legal action against him; and notified Defendant




                                                  2
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 3 of 14 PageID #: 369




that Plaintiff intended to move forward with obtaining injunctive remedies if he failed to comply

with the Cease and Desist.

         In response to the Cease and Desist, Defendant agreed to postpone his sales pitch meeting

with a prospective client—one Defendant allegedly solicited from Plaintiff—from June 4, 2020 to

June 15, 2020.

         On July 9, 2020, Defendant removed the case to the Northern District of Texas (Dkt. #1).

On July 20, 2020, the Northern District of Texas transferred the case to the Eastern District of

Texas, Sherman Division (Dkt. #5).1 On October 2, 2020, Defendant filed the present motion

(Dkt. #20). On October 16, 2020, Plaintiff filed its response (Dkt. #21). On October 23, 2020,

Plaintiff filed its First Amended Complaint (Dkt. #22). That same day, Defendant filed his reply

(Dkt. #23).

                                           LEGAL STANDARD

    I.   Federal Rule of Civil Procedure 12(b)(3)

         Federal Rule of Civil Procedure 12(b)(3) allows a party to move to dismiss an action for

“improper venue.” FED. R. CIV. P. 12(b)(3). Once a defendant raises improper venue by motion,

“the burden of sustaining venue will be on [the] Plaintiff.” Cincinnati Ins. Co. v. RBP Chem.

Tech., Inc., No. 1:07-CV-699, 2008 WL 686156, at *5 (E.D. Tex. Mar. 6, 2008). “Plaintiff may

carry this burden by establishing facts that, if taken to be true, establish proper venue.” Id.

(citations omitted). The Court “must accept as true all allegations in the complaint and resolve all

conflicts in favor of the plaintiff.” Mayfield v. Sallyport Glob. Holdings, Inc., No. 6:16-CV-459,

2014 WL 978685, at *1 (E.D. Tex. Mar. 5, 2014) (citing Ambraco, Inc. v. Bossclip, B.V., 570 F.3d

233, 237–38 (5th Cir. 2009)). In determining whether venue is proper, “the Court may look beyond


1
 Defendant removed the case to the Northern District of Texas, despite the case being filed in Collin County—a
county within the Eastern District of Texas, Sherman Division.

                                                        3
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 4 of 14 PageID #: 370




the complaint to evidence submitted by the parties.” Ambraco, 570 F.3d at 238. If venue is

improper, the Court must dismiss, “or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.” 28 U.S.C. § 1406(a); FED. R. CIV. P.

12(b)(3).

                                            ANALYSIS

       Defendant contends that Plaintiff’s Complaint should be dismissed for improper venue

pursuant to 28 U.S.C. § 1391. Alternatively, Defendant asks this Court to transfer the case to the

Northern District of Georgia, Atlanta Division.

    Plaintiff argues that dismissal is not warranted. Further, Plaintiff claims that the Northern

District of Georgia is an improper and inconvenient venue, and the interest of justice favors transfer

back to the to the Northern District of Texas, Dallas Division.

  I.   Federal Rule of Civil Procedure 81(c)

       Neither party addresses Federal Rule of Civil Procedure 81 or the effect it has on this case.

Rule 81(c) applies to removed actions and states, in relevant part, that:

       A defendant who did not answer before removal must answer or present other
       defenses or objections under these rules within the longest of these periods:
              (A) 21 days after receiving—through service or otherwise—a copy of the
              initial pleading stating the claim for relief;
              (B) 21 days after being served with the summons for an initial pleading on
              file at the time of service; or
              (C) 7 days after the notice of removal is filed.

FED. R. CIV. P. 81(c)(2). “Defenses covered by Fed. R. Civ. P. 12(b) are among the ‘other defenses

or objections under these rules’ contemplated by Rule 81(c)(2).” Strukmyer, LLC v. Infinite Fin.

Sol., No. 3:13-cv-3798-L, 2013 WL 6388563, at *2 (N.D. Tex. Dec. 5, 2013) (citing Nationwide

Bi-Weekly Admin., Inc. v. Belo Corp., 512 F.3d 137, 141 (5th Cir. 2007)). Rule 81(c) “expressly




                                                  4
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 5 of 14 PageID #: 371




imposes the deadline for either answering or filing a Rule 12(b) motion in a case removed to federal

court.” Id. at *3.

       Rule 81(c)(2) governs this case because it was removed, and Defendant has not answered.

Defendant was served with the state court action on June 11, 2020 (Dkt. #1, Exhibit 8 at p. 2).

Defendant removed the case on July 9, 2020 (Dkt. #1). Defendant was therefore required by Rule

81(c)(2) to file his answer or present other defenses or objections by July 16, 2020. Defendant did

not file the present motion until October 2, 2020 (Dkt. #20). Defendant’s motion is untimely.

However, despite the untimeliness of the motion, Defendant has not waived his improper venue

challenge. See Strukmyer, 2013 WL 6388563, at *3 (noting that “Rule 81(c)(2) does not address

the waiver of defenses or the validity of a Rule 12(b) motion that is filed before an answer” but

[r]ather, a defendant who fails to timely file an answer or a Rule 12(b) motion risks default”).

Defendant’s motion is brought under Rule 12(b)(3) and complies with the requirements of Rule

12(g) and 12(h). See Id. (citing 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1395 (3d ed. 2013) (“A defense or objection is lost in the federal court only if it is not

interposed as prescribed by Rules 12(g) and 12(h).”)).

       Defendant has neither filed an Answer nor asserted a Rule 12 defense prior to the filing of

this motion. The only affirmative relief sought by Defendant has been a motion to remand (Dkt.

#10). To date, no responsive pleading has been filed that would result in a waiver of a Rule 12

defense under either Rule 12(g) or 12(h). See FED. R. CIV. P. 12(g) (stating that a party may not

make a second Rule 12 motion “raising a defense or objection that was available to the party but

omitted from its earlier motion”); see also FED. R. CIV. P. 12(h) (stating that Rule 12(b)(1)–(5)

defenses are waived if not made before or simultaneously with a party’s first responsive pleading).

Because Defendant’s Rule 12(b) defenses were not waived, the Court will address Defendant’s



                                                  5
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 6 of 14 PageID #: 372




improper venue challenge. See Strukmyer, 2013 WL 6388563, at *4 (concluding that a “venue

challenge itself is not waived by any untimely filing of a motion raising the challenge, where

Defendants filed that motion before Defendants filing any other Rule 12 motion and before

answering”).

    II.   Motion to Dismiss or, in the Alternative, Transfer

          Both parties acknowledge that venue in this District is improper under 28 U.S.C. § 1391.2

The Court must therefore determine whether the case should be dismissed pursuant to Federal Rule

of Civil Procedure 12(b)(3) or transferred pursuant to 28 U.S.C. § 1406(a).

          Federal Rule of Civil Procedure 12(b)(3) serves as the procedural mechanism through

which a party may challenge venue. The substantive provision governing venue is found in 28

U.S.C. § 1391. Because both parties acknowledge that venue is improper in the Eastern District,

the Court need not analyze whether this District is proper under § 1391. When venue is improper

in the District in which it is filed or removed to, the Court looks to 28 U.S.C. § 1406 for guidance.

          28 U.S.C. § 1406 states, in relevant part, that “the district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been brought.” 28

U.S.C. § 1406(a). Thus, § 1406 gives the Court two options: either dismiss the case or transfer it

to a proper district in which the case could have originally been brought.

          Section 1406(a) was “broadly designed to allow transfer instead of dismissal.” Van Dursen

v. Barrack, 376 U.S. 612, 634 (1964). Transfer from an improper court to a proper one is in the

interest of justice when it allows the plaintiff to avoid the “time-consuming and justice-defeating



2
  Plaintiff’s sole contention for proper venue laying in this Court was Defendant’s residence in Collin County at the
time suit was filed. In its order denying remand to state court, this Court found that Defendant was not a Texas
resident at the time of filing (Dkt. #17).

                                                          6
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 7 of 14 PageID #: 373




technicalities” that would result from a dismissal. Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467

(1962). The Fifth Circuit has reiterated that point. Phillips v. Ill. Cent. Gulf R.R., 874 F.2d 984,

987 (5th Cir. 1989) (noting that a court may “transfer a case under 28 U.S.C. § 1406(a) in lieu of

dismissing the action.”).

        This case was removed to federal court over three months ago. This Court has issued a

memorandum opinion and order that denied remand back to Texas state court. The parties have

participated in a Rule 26(f) attorney conference and submitted a proposed scheduling order—

which the Court subsequently entered. Plaintiff has filed an amended complaint. The case has

progressed to a point where justice would be best served through a transfer. If the Court were to

dismiss the action, all the progress made would be lost. The parties would have to restart the case

and file motions duplicative to the ones presented before this Court. Due to the status of the case,

the Court finds that a transfer under § 1406—rather than a dismissal—would be in the best interest

of justice.

  I.    Transferee Court

        Although the parties do not dispute that venue is improper in the Eastern District of Texas,

they do dispute where venue is proper. Defendant asserts that venue is proper in the Northern

District of Georgia, Atlanta Division. Plaintiff claims that venue is proper in the Northern District

of Texas, Dallas Division.

        Under 28 U.S.C. § 1391(b)(1), “[a] civil action may be brought in . . . (1) a judicial district

in which any defendant resides, if all defendants are residents of the State in which the district is

located.” After reviewing the language of § 1391, the Court finds that venue is proper in the district

of Defendant’s Florida residence—not the Northern District of Georgia.




                                                  7
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 8 of 14 PageID #: 374




         The plain language of § 1391 indicates that a venue is deemed either proper or improper at

the time of filing suit. 28 U.S.C. § 1391(b) (“A civil action may be brought in . . .”); see Horihan

v. Hartford Ins. Co. of the Midwest, 979 F. Supp. 1073, 1077 (E.D. Tex. 1997) (finding venue

improper over a defendant because “[a]t the time of filling . . . Delta did not ‘reside,’ as that term

is defined in § 1391(c), in Texas or the Eastern District of Texas” and because the defendant did

not reside in the district at the time suit was filed, “§ 1391(a)(1)3’s requirement that ‘all defendants

reside in the same State’ simply [was] not present in [the] case”). Defendant moved to Florida in

March of 2020 (Dkt. #20, Exhibit A at p. 3). The case was filed in Collin County, Texas on June

10, 2020 (Dkt. #1, Exhibit(s) B at p. 2). Defendant did not relocate to Georgia until, at the earliest,

July 17, 2020 (Dkt. #20, Exhibit A at p. 2). Thus, at the time of filing, Defendant was a citizen of

Florida. For purposes of § 1391(a)(1), the District in Florida where Defendant resided would be a

proper venue in which suit could have been brought. That is not the only proper venue, however.

         28 U.S.C. § 1391(b)(2) provides that “a civil action may be brought in . . . (2) a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred, or

a substantial part of property that is the subject of the action is situated.” 28 U.S.C. § 1391(b)(2).

Defendant contends that all of the conduct giving rise to Plaintiff’s claims in this case took place

in Florida and Georgia. Plaintiff claims that a substantial part of the events giving rise to Plaintiff’s

action occurred in the Northern District of Texas.

         A venue “does not have to be the place where the most relevant events took place,” but

“the selected district’s contacts must still be substantial.” McClintock v. School Bd. East Feliciana

Parish, 299 F. App’x 363, 365 (5th Cir. 2008). The Court looks to all claims asserted by Plaintiff

to determine whether the contacts may be deemed “substantial.” Trois v. Apple Tree Auction Ctr.,


3
 The Court notes that the “all defendants reside in the same State” language is located in § 1391(b)(1), not §
1391(a)(1).

                                                          8
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 9 of 14 PageID #: 375




Inc., 882 F.3d 485, 493 (5th Cir. 2018) (noting that the district court’s analysis did not recognize

the distinction between the facts giving rise to the two separate claims pleaded).

       Plaintiff brings two claims against Defendant: breach of contract and breach of fiduciary

duty. “[I]n an action for breach of contract, venue is proper at the place of performance.” Am.

Carpet Mills v. Gunny Corp., 649 F.2d 1056, 1059 (5th Cir. Unit B 1981). Courts also look at

“where the contract was negotiated or executed, where it was to be performed, and where the

alleged breached occurred.” Frederick v. Advanced Fin. Sols., Inc., 558 F. Supp. 2d 699, 705

(E.D. Tex. 2007) (quoting James J. Flanagan Shipping Corp. v. Mediterranean Shipping Co. S.A.,

No. 1-07-CV-337, 2007 WL 2461817, *2 (E.D. Tex. 2007) (citations omitted)). When considering

where a substantial part of a tort claim occurred, courts “tend to focus on where the allegedly

tortious actions took place and where the harms were felt.”           ENTU Auto Servs., Inc. v.

PicMyRide.Biz, LLC, No. 15-77, 2015 WL 1638179, *4 (E.D. La. 2015).

           a. Plaintiff’s Breach of Contract Claim

       Plaintiff’s first claim, breach of contract, arises from the Employment Agreement and NDA

signed by Defendant. Defendant’s alleged breach resulted when he communicated with and

attempted to solicit Plaintiff’s customers for Defendant’s new employer—all while remaining

employed by Plaintiff.

       Plaintiff is headquartered in Dallas, Texas. Defendant resided in McKinney, Texas when

he signed the Employment Agreement and NDA. Defendant’s offer letter contained Plaintiff’s

address in Dallas. The Employment Agreement was signed by Plaintiff’s director of human

relations in Dallas. Defendant worked in Plaintiff’s office located in Dallas until he moved to

Florida in March of 2020. Defendant remained employed by Plaintiff until around May 15, 2020.

The contract was not allegedly breached, however, until Defendant allegedly “actively call[ed] on



                                                 9
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 10 of 14 PageID #: 376




and attempt[ed] to solicit, for himself and [his new employer], [Plaintiff’s] clients and prospective

clients, in violation of his employment agreements” (Dkt. #21 at p. 3). Plaintiff claims that it

learned of Defendant’s purported actions “immediately following his resignation” (Dkt. #21 at p.

3). Defendant was therefore residing in Florida at the time of the supposed breach of his

employment agreements (Dkt. #20, Exhibit A at p. 4).

       A substantial portion of the events leading to the breach of contract claim arose in the

Northern District of Texas. Defendant is headquartered in Dallas, the Employment Agreement

and NDA were entered into in Dallas, Plaintiff signed the documents in Dallas, and Defendant

performed most of the contract in Dallas. Only one other location was relevant during the

contractual relationship: Florida. Defendant resided in Florida during the time when he allegedly

breached the Employment Agreement and NDA. The parties have not suggested, and the Court

cannot determine, that a “substantial part of the events giving rise to the claim” occurred in Florida

when all work was remote and targeted at Plaintiff in Dallas.

       In support of the Northern District of Georgia, Atlanta Division being a proper venue under

§ 1391(b)(2), Defendant states that “[Defendant’s] new employer is based in Atlanta and many of

the allegations relate to actions allegedly tak[en] by [Defendant] on behalf of his new employer in

Atlanta” (Dkt. #20 at p. 8). Though Defendant’s new employer may be located in Atlanta,

Defendant himself was not until after the breach allegedly occurred. The actions giving rise to the

breach of contract claim came from Defendant himself—either in Dallas or in Florida.

           b. Plaintiff’s Breach of Fiduciary Duty Claim

       The Court reaches the same conclusion regarding Plaintiff’s breach of fiduciary duty claim.

Plaintiff claims that Defendant breached his fiduciary duty by “accepting employment and

simultaneously performing the same job duties as [Plaintiff’s] competitor . . . while still employed



                                                 10
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 11 of 14 PageID #: 377




[by Plaintiff]” and by not disclosing to Plaintiff “that he was simultaneously working for [his new

employer]” (Dkt. #22 at p. 10).4 Further, Plaintiff claims Defendant breached his fiduciary duty

“while he was still employed [by Plaintiff]” when he “utilized and disclosed [Plaintiff’s]

confidential information relating to [Plaintiff’s] business and clientele in order to steal away

[Plaintiff’s] clients and prospective clients for himself and [his new employer]” (Dkt. #22 at p.

10). Defendant allegedly also “breached his fiduciary duties to [Plaintiff] by usurping corporate

opportunities from [Plaintiff]” (Dkt. #22 at p. 10).

        The actions alleged by Plaintiff—that Defendant had “improper communication with

Triumph” occurred “the week of May 11, 2020” (Dkt. #20, Exhibit A at p. 4). According to

Defendant, he had already moved to Florida and was “working from [his] leased home in Florida

that week” (Dkt. #20, Exhibit A at p. 4). Further, “[a]ny communications [Defendant] had were

from [his] Florida residence” (Dkt. #20, Exhibit A at p. 4). As with the breach of contract, the

actions occurred at that location because of the remote nature of Defendant’s work at the time.

        The Court also considers where the harms were felt. The alleged harms were directed

towards Plaintiff – a Dallas company. Plaintiff’s headquarters are in Dallas. Although the client

Defendant inappropriately communicated with is a Pennsylvania company, Plaintiff claims that all

communications by Plaintiff were directed to its Arlington, Texas office. As Defendant points

out, however, Arlington, Texas is not within the Dallas Division of the Northern District of

Texas—it is within the Fort Worth Division. Regardless of that fact, the Court finds that a

substantial part of the actions giving rise to the claim occurred in the Northern District of Texas,

Dallas Division. That is where the harm was felt by Plaintiff. As with the breach of contract claim,




4
 The Court recognizes that Plaintiff filed its First Amended Complaint on October 23, 2020 (Dkt. #22). The
operative facts considered by the Court remain unchanged, and the Court therefore cites to the new filing.

                                                       11
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 12 of 14 PageID #: 378




although Defendant’s new employer might have reaped a benefit from the alleged actions, the

breach of fiduciary duty claim arises from the actions of Defendant himself.

        The Northern District of Georgia, Atlanta Division is not proper venue in this case.

Defendant did not reside in Atlanta at the time suit was filed. No substantial events or omissions

giving rise to the claims asserted occurred in that District. As the Court has analyzed, two proper

venues exist: the District in Florida where Defendant resided during the time of the alleged

breaches and the Northern District of Texas, Dallas Division. Because the Court may transfer the

case “to any district or division in which it could have been brought,” the Court finds that the

interests of justice are best served if the case is heard in the Northern District of Texas, Dallas

Division. Although two districts are proper, only one has been requested by either party—the

Northern District of Texas, Dallas Division. Further, no connection presently exists between the

Florida district and the case—Defendant has since moved from that district to Atlanta, Georgia.

Plaintiff is still located in the Northern District of Texas, Dallas Division. The work relationship

began and primarily continued in the Northern District of Texas, Dallas Division. The alleged

harms resulting from Defendant’s actions were felt in the Northern District of Texas, Dallas

Division. A substantial part of the events giving rise to the claim occurred in the Northern District

of Texas, and this Court finds that justice will be best served if the case is transferred to that court.

 II.    Waiver

        Defendant asserts in his reply that Plaintiff waived the right to seek transfer to the Northern

District of Texas (Dkt. #23 at p. 4). Specifically, Defendant claims that “Plaintiff cannot sidestep

its failure to comply with the Court’s order and effectively file its own venue transfer motion in its

Response for the first time asking that the case be transferred to the Northern District of Texas in

response to [Defendant’s] properly and timely filed Motion” (Dkt. #23 at p. 4).



                                                   12
Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 13 of 14 PageID #: 379




        Defendant cites to a decision from the Northern District of Texas in support of its waiver

argument.      However, that case is distinguishable from the one before the Court.                        In Am.

Contractors Indem. Co. v. ECI Constr., Inc., the court noted a Defendant’s delay in seeking a 28

U.S.C. § 1404(a) transfer. No. 1:07-CV-209-C, 2008 WL 11350197 (N.D. Tex. 2008). The court

considered the delay when analyzing the relevant § 1404(a) factors—specifically, the factor

concerning the possibility of delay and prejudice. Id. at *6. The factor was found to disfavor

transfer; however, it was not wholly dispositive of the claim. Further, the court never discussed

whether the delay waived the right to seek transfer. In fact, “[a] motion to transfer venue under 28

U.S.C. § 1404(a) is not subject to the pleading requirements of Rule 12(h).” Id. (emphasis added).

While a motion to transfer venue is not subject to the 12(h) pleading requirements, “it still must

be filed with ‘reasonable promptness.’” Id. (quoting Peteet v. Dow Chem. Co., 868 F.2d 1428,

1436 (5th Cir. 1989).

        Plaintiff did not file an independent motion to transfer venue. The Scheduling Order set a

deadline for all motions to transfer—October 2, 2020 (Dkt. #19). Plaintiff, in its response to

Defendant’s motion to dismiss under 12(b)(3), first requested that the Court consider the Northern

District of Texas as a proper venue under § 1406. If the Court finds that justice supports a transfer,

it must “transfer such case to any district or division in which it could have been brought.” Id.

The Court agrees that, to the extent Plaintiff has incorporated a § 1404(a) analysis into its

Response, Plaintiff cannot bypass the deadlines imposed in the Scheduling Order. The Court

therefore does not consider whether the traditional Volkswagon factors favor transfer to the

Northern District of Texas, Dallas Division over the Northern District of Georgia, Atlanta

Division.5


5
 The § 1404(a) analysis is inapposite, however, because the Court has concluded that the Northern District of
Georgia, Atlanta Division is not a proper venue.

                                                        13
    Case 4:20-cv-00556-ALM Document 27 Filed 11/20/20 Page 14 of 14 PageID #: 380




                                            CONCLUSION

           It is therefore ORDERED that Defendant Justin Pethick’s Motion to Dismiss for Improper
.
    Venue (Dkt. #20) is hereby GRANTED in part and DENIED in part.

           This civil action is hereby transferred to the United States District Court for the Northern

    District of Texas, Dallas Division.

            SIGNED this 20th day of November, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                   14
